Deen, Presiding Judge.
The appellant, Rodney Hanson, was convicted of armed robbery. On appeal, he contends that the trial court erred in denying the prosecutor’s motion for mistrial and in admitting into evidence a prior consistent statement of a State’s witness. Held:
. 1. The State’s evidence showed that Hanson and another man participated in the armed robbery of a convenience store. During his opening statement, the prosecutor without objection referred to other armed robberies that Hanson’s companion had committed, and during the trial the prosecutor attempted to adduce evidence of these other armed robberies. The trial court, however, truncated the State’s presentation of this evidence, because there was no connection between these other robberies and Hanson, other than the fact that his companion had committed them. The prosecutor then moved for mistrial, contending that the trial court’s exclusion of that evidence was tantamount to an improper judicial comment on the evidence, since the jury would be expecting to hear the evidence. Defense counsel indicated that “we don’t stand one way or the other as far as a mistrial,” and the trial court denied the prosecutor’s motion.
Hanson now contends that the trial court erred in denying the prosecutor’s motion for mistrial. However, because Hanson made no objection or motion for mistrial regarding this issue in the court below, we will not consider it. See McDonald v. State, 170 Ga. App. 884 (318 SE2d 749) (1984); Jones v. State, 159 Ga. App. 634 (2) (284 SE2d 651) (1981).
2. Under Cuzzort v. State, 254 Ga. 745 (334 SE2d 661) (1985), a prior consistent statement of a witness is admissible as substantive evidence. Therefore, the trial court properly admitted into evidence the prior consistent statement of the State’s witness in this case.

Judgment affirmed.


Carley and Sognier, JJ., concur.